DETAILED ACTION

1. 	This Office Action is in response to an application filed on Dec. 06, 2019. The original filing includes claims 1-20. Therefore, Claims 1-20 are presented for examination. Now claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
Drawings
3. 	The drawing filed on Dec. 06, 2019 are accepted.

Oath/Declaration
4. 	For the record, the Examiner acknowledges that the Oath/Declaration submitted on Dec. 06, 2019 has been accepted. 

Information Disclosure Statement
5.	The information disclosure statements (IDS) submitted on 12/06/2019 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.

Priority
6.	Acknowledgment is made of domestic priority data as claimed by applicant application is a continuation of application 15/141,739 filed 04/28/2016 which claim priority of provisional application 62/305,464 filed 03/08/2016.

Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
U.S. Patent No. 10,547,627 B2
8.	Claims 1-20 of the instant application are non-provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,547,627 (common inventive entity and assignee). Although the claims at issue are not identical, they are not patentably distinct from each other because the examined application Claims are an obvious variation of Claims of U.S. Patent No. 10,547,627. All the elements of Claims of the instant application are found in Claims of U.S. Patent No. 10,547,627.
Therefore, the invention as specified in the instant application claims are not patentably distinct from Claims of U.S. Patent No. 10,547,627. This is a provisional obviousness-type double patenting rejection because the patentably indistinct claims have not been patented. Both, the instant application and U.S. Patent No. 10,547,627 deal with techniques for malicious HTTP cookies detection and clustering.
9.	This is a non-provisional obviousness-type double patenting rejection because the patentably indistinct claims have been patented.
10.	“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species with that genus). “ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May

Claim Rejections - 35 USC § 102
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

12.	Claim(s) 1, 10, and 19 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by United States Patent No. 8,312,543 B1 to Patrick Gardner (according to applicant’s IDS filed on 12/06/2019 Cite No. 1). 

As per claim 1, Gardner teaches a system, comprising:  
a processor of a data appliance configured to (col. 4 lines 30-40, “Illustrated are at least one processor 202 coupled to a chipset 204”): 
monitor network traffic at the data appliance (col. 5 lines 35-47, “The cookie inspection module 320 analyzes the monitored communications to detect presence of cookies in the network traffic stream”); 
extract an HTTP cookie from the monitored network traffic (Gardner in col. 5 lines 12-23 discloses extracting the cookies that are sent from a network traffic  packets such as standard HTTP and for more details see col. 5 lines 35-47, “The cookie inspection module 320 analyzes the monitored communications to detect presence of cookies in the network traffic stream … searching for data indicating that a cookie is being transmitted. If a cookie 1s detected in the network traffic stream, the cookie inspection module 320 analyzes the cookie to identify its source”); 
determine that the HTTP cookie is a malicious HTTP cookie based on a signature, wherein the signature was generated by a security service based on one or more patterns extracted from the cookie (first see col. 3 lines 54-87, “the reputation server 140 determines the reputation scores through automated techniques. For example, the reputation server 140 can generate the reputation score of a website based at least in part on the hygiene of users that are known to frequently visit the website (i.e., the users' propensities to be infected with malware)” then see col. 5 lines 48-57, “the reputation determination module 330 can cache the reputation scores to avoid needing to query the reputation server 140 each time a cookie associated with the website is detected”); and 
perform an action in response to determining that the HTTP cookie is a malicious HTTP cookie based on the signature (col. 6 lines 20-57, “the cookie response module 340 can perform additional and/or different actions, such as reporting the reputation of the website to the user of the client 110, reporting the cookie blocking to the user, providing the user with a dialog box allowing the user to selectively block the cookie, logging the blocking, and notifying the reputation server 140 that the cookie was blocked”); and 
a memory coupled to the processor and configured to provide the processor with instructions (col. 4 lines 30-40).  

As per  claim 10, this claim defines a method claim that corresponds to system claim 1 and does not define beyond limitations of claim 1. Therefore, claim 10 is rejected with the same rational as in the rejection of claim 1.

As per  claim 19, this claim defines a computer readable storage medium product claim that corresponds to system claim 1 and does not define beyond limitations of claim 1. Therefore, claim 19 is rejected with the same rational as in the rejection of claim 1.

Allowable subject matter
13.	Claims 2-7, 11-18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable (in view of other limitations of the independent claims) if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and further overcoming other rejections or objections that might have been rendered above. The detail reason for allowance will be furnished upon allowance of the application.

Examiner note:
14.	In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.

Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Qu et al. US 9916443  discloses detection of malware that attempt to exploit a memory allocation vulnerability via a vector operation performed by an application that is executed using an ActionScript virtual machine, can be monitored to detect any suspicious vector operations.
Zarras et al. 2014 Twelfth Annual Conference on Privacy, Security and Trust (PST) “Automated Generation of Models for Fast and Precise Detection of HTTP-Based Malware” discloses detect a large variety of real-world HTTP-based malware, including advanced persistent threats used in targeted attacks, with a very low percentage of
classification errors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALIL NAGHDALI whose telephone number is (571) 272-9884. The examiner can normally be reached on M-F 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, KRISTINE L KINCAID can be reached on (571) 272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/KHALIL NAGHDALI/Primary Examiner, Art Unit 2437